DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Group I (claims 1-16) in the reply filed on 5/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 17-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tilt angle recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5, 8, 13, 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation less than 2 cm amplitude, and the claim also recites less than 0.03 cm amplitude which is the narrower statement of the range/limitation. The claim also recites a range of from 0.8-15 mm or about 5 mm.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Examiner recommends recitation of a single range of the claimed subject matter in claim 5.

	In the present instance, claim 8 recites the broad recitation 2-10 movements which is the narrower statement of the range/limitation. The claim also recites a range of from 3 or 4 movements.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Examiner recommends recitation of a single range of the claimed subject matter in claim 8.

	Regarding claim 15, the recited difference in length of at most 20% is unclear, vague and indefinite because it is unclear whether that is 20% of the larger or smaller distance necessarily present in the claimed subject matter.
	For the purposes of compact prosecution, Examiner has interpreted that most any distance in the apparatus with the same structures is capable of meeting the claimed subject matter.

In the present instance, claim 16 recites the broad recitation 1-30 seconds and about 4 seconds which is the narrower statement of the range/limitation. The claim also recites a range of from less than a third.
In the present instance, claim 16 recites the broad recitation .2-8 seconds or about 1 seconds which is the narrower statement of the range/limitation. The claim also recites a range of from less than a third.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Examiner recommends recitation of a single range of the claimed subject matter in claim 16 for each of the forward transverse movement and the release movement.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 11, 13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell (US 2017/0297264).

Regarding claim 1, Linnell discloses: a stereolithography apparatus (see apparatus/system of [0005]) comprising:
A build platform (see base plate mechanism 192 of [0058]);
A tray (see resin container 102 of [0035]) with light transmissive film (see Fig. 1G – light can penetrate the container – see substrate 194 of [0059] which is translucent / opaque / transmissive as understood by one of ordinary skill in the art – see [0059] which discloses that UV radiation can pass through – manufactured of PDMS);
A light source (see light source of abs, [0006]);
A control apparatus (see control system of abs, [0006]).

Regarding claim 2, Linnell discloses: wherein the substantially horizontal movement is a translational, transverse movement (see horizontally moveable of [0057]).

Regarding claim 3, Linnell discloses: wherein the alternative movement directions comprise reciprocating movement directions (the apparatus of Linnell is interpreted as capable of moving back and forth in horizontal directions – [0057]).

Regarding claim 8, the apparatus of Linnell is considered by Examiner to be capable of a plurality of transverse movements comprising 2 movements (see 2 degrees of freedom of [0057]).

Regarding claim 11, Linnell discloses: wherein the transverse movement is a forward transverse movement and a rearwards transverse movement (see two degrees of freedom motion of [0057]).

Regarding claim 13, the apparatus of Linnell is interpreted as capable of moving the stage in such a manner that the release movement and the transverse movement have the claimed relationship as a manner of operating / intended use of the recited structures.

Regarding claim 15, the intermediate stops are interpreted under the broadest reasonable interpretation standard as the time delay / of waiting at the points along the path / endpoints of the rearward transverse movement and the opposing transverse movement so that the viscous delay feedback of the resin can fill the space of the material.  The apparatus of Linnell in interpreted as capable of the recited movements.

Regarding claim 16, the apparatus of Linnell is interpreted as capable of releasing the film / glass in a movement between 1 and 30 seconds.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US 2017/0297264) and further in view of Page (US 2015/0367375).

Regarding claim 4, Linnell discloses: wherein the transverse movement is configured as a relative movement between the build platform and the tray (see Figs. 1E and 1F), which movement extends at an angle (the Figs. 1E and 1F are interpreted as meeting this claimed angles from 60-120 degrees – as being approximately the same order of magnitude and capable of acute to obtuse angle motion) relative to the release movement (see vertical motion of [0057]), and wherein the release movement Is configured as a movement of the build platform ([0057]) and the transverse movement is configured as a movement of the tray (the tray and the build platform are moving with respect to one another in vertical and horizontal directions as required by the claimed subject matter).
Linnell discloses that the robotic arm has two or more degrees of freedom ([0032], [0036]) which is interpreted as capable of motion over the claimed / recited angles.
In the same field of endeavor of robot arm manipulators as Linnell, Page discloses: wherein an arm with more than two degrees of freedom passes over an acute angle ([0006], [0043]).  One of ordinary skill in the art would understand that an acute angle is an angle of less than 90 degrees.
To move the build platform with motion axis control altered the angle between the platform and the tray necessarily between the recited angles would have been the result of routine experimentation yielding predictable results to one of ordinary skill in the art before the effective filing date. 60 – 120 degrees includes acute, right and obtuse angles, all of the types of generic angles, and criticality of the recited angles has not been made of record/demonstrated.
It would have been obvious to one of ordinary skill in the art to optimize the acute / obtuse angle of Linnell as in Page to arrive at the claimed invention before the effective filing date because doing so would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Regarding claim 7, the apparatus of Linnell is considered by Examiner to be capable of a plurality of transverse movements superimposed on the release movement (see Figs. 1E and 1F – that the transverse movements cause the release movement is interpreted as a manner of operating / intended use of the recited structures that the cited prior art apparatus is interpreted as rendering obvious the recited motion).
To move the build platform and the tray between the recited superimposed transverse/release movement would have been the result of routine experimentation yielding predictable results to one of ordinary skill in the art before the effective filing date.
It would have been obvious to one of ordinary skill in the art to optimize the release movements of Linnell to arrive at the claimed invention before the effective filing date because doing so would have yielded predictable results to one of ordinary skill in the art before the effective filing date.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US 2017/0297264), and further in view of Talgorn (CN 107666999).

Regarding claim 5, the Linnell reference does not teach wherein the transverse movement is a periodic movement.
In the same field of endeavor of additive manufacturing apparatuses as Linnell, Talgorn discloses: wherein the transverse movement is a periodic movement (see periodic movement of second stage).
To move the stage of Linnell in the periodic manner as in Talgorn had the benefit that it improved accuracy and aligned to create features having a relatively small dimension (Talgorn detailed description).
The apparatus of Talgorn has a resolution for vibration of 0.1 to 0.02 mm and therefore meets the limitation of a movement amplitude of less than 2 cm.
It would have been obvious to one of ordinary skill in the art to combine the periodically moving stage / platform of Talgorn with the additive manufacturing apparatus of Linnell to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved accuracy and aligned to create features having a relatively small dimension.

Regarding claim 6, Linnell does not disclose: wherein the control apparats controls the transverse movement such that the transverse movement begins with the release movement with a deviation of 1 second or less.
In the same field of endeavor of additive manufacturing apparatuses as Linnell, Talgorn discloses: a frequency of motion of greater than 10 Hz (see claim 5 – 10 Hz is ten times a second – corresponding to a periodicity of 1 second or less).
To add the period of motion of Talgorn to the apparatus of Linnell had the benefit that it improved accuracy and aligned to create features having a relatively small dimension (Talgorn detailed description).
It would have been obvious to one of ordinary skill in the art to combine the periodically moving stage / platform of Talgorn with a frequency of 10 Hz with the additive manufacturing apparatus of Linnell to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for improved accuracy and aligned to create features having a relatively small dimension.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US 2017/0297264), and further in view of El-Siblani (US 2015/0231831).

Regarding claim 9, Linnell does not disclose: wherein the release movement is affected at a first speed, and then a second speed which is equal to the first speed or greater.
In the same field of endeavor of additive manufacturing apparatuses as Linnell, El-Siblani discloses: wherein the film separation operation occurs at a constant speed ([0229], [0241]).
To add the constant speed of separation of the separation operation of El-Siblani to the additive manufacturing apparatus of Linnell had the benefit that it allowed for the optimization of the viscosity / area of the manufactured object ([0229], [0241]) and was an art-recognized variable for modification yielding predictable results to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to combine the film separation at a constant speed of El-Siblani with the additive manufacturing apparatus of Linnell to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the viscosity / area of the manufactured object and was an art-recognized variable for modification yielding predictable results to one of ordinary skill in the art.

Regarding claim 10, the combination Linnell / El-Siblani discloses: wherein the first speed is a substantially constant speed (the first and second speeds are the same – this is the definition of a constant speed).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US 2017/0297264), and further in view of Lan (CN 106012052).

Regarding claim 12, the controller of Linnell is interpreted as capable of being programmed to perform the recited functions (the controller of instant claims has NOT been invoked under 35 U.S.C. 112(f) and therefore need not have disclosure for the precise method steps to read on / meet / teach the structure of the controller) even if it does NOT disclose those functions.
In the same field of endeavor of additive manufacturing apparatuses as Linnell, Lan discloses: a controller programmed to control the vertical motion speed of the platform (see translated detailed description – [0012] details that the release speed is controlled – interpreted as capable of the recited function of increasing then decreasing speed as understood by one of ordinary skill in the art).
To add the controller function of Lan to the additive manufacturing apparatus of Linnell would have yielded predictable results to one of ordinary skill in the art and been within the skill of one of ordinary skill in the art.
Doing so would have allowed for the control unit to adjust to actual demands of the system (see detailed description – [0012]).
It would have been obvious to one of ordinary skill in the art to combine the controller function of speed control of the vertical motion of stage / platform as in Lan in the additive manufacturing apparatus of Linnell to arrive at the claimed invention before the effective filing date because doing so allowed for the control unit to adjust to actual demands of the system.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell (US 2017/0297264), and further in view of Zong (CN 105946237), and Goater (US 2015/0096866).

Regarding claim 14, Linnell does not disclose: wherein the motor is connected to a crank drive.
In the same field of endeavor of additive manufacturing apparatuses as Linnell, Zong (CN 105946237) discloses: a crank drive connected to a motor (see driving motor 1, crank slide block moving mechanism 9 of detailed description).
To add the crank drive connected to a motor of Zong to the additive manufacturing apparatus of Linnell had the benefit that it allowed for smooth separation of the film and reciprocating movement made the liquid resin quickly and evenly fill the vacant printing area.
The combination Linnell / Zong does not disclose: wherein a crank drive connected to a motor has a sinusoidal speed profile.
Reasonably pertinent to the problem Linnell was trying to solve regarding the speed of the motion of the stage / platform, Goater discloses: a crank shaft connected to a motor having a sinusoidal motion (see [0125] – sinusoidal velocity / speed profiles are disclosed).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the sinusoidal crank velocity of Goater and the crank drive connected to a motor of Zong with the additive manufacturing apparatus of Linnell to arrive at the claimed invention before the effective filing date because dong so allowed for the resin to quickly and evenly fill the vacant printing area.

CONCLUSION

Regarding claim 1, Lee (US 2019/0176371) appears relevant to the claimed invention (see claim 1) however does not include a light-transmissive film which is elastically deformable.
Schillen (EP 2011631) discloses: a SLS apparatus (see device for producing a three-dimensional object of title), comprising:
A build platform (see object carrying platform of translated detailed description -  see item 5 of Fig. 1);
A tray (see tank 6 of Fig. 1) with a light transmissive film (see transparent reference plane formed by glass plate 9 – that the glass is elastically deformable depends on the precise shear stress/strain the glass is exposed to which is NOT captured by the claimed subject matter in an apparatus / product claim – Examiner recommends claiming the material the film is made from where there is proper support in the specification for such amendment);
A light source (see source of light of another wavelength emitter / laser / LED emitter systems);
A control apparatus (see control unit 30 of detailed description), wherein the control apparatus controls the movement of the build platform relative to the film (see Fig. 1 – arrows indicate that the build platform moves relative to the glass plate – see transverse / tilting movement form of the object carrier of detailed description).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743